     Eric Bensamochan, Bar #255482
 1   The Bensamochan Law Firm
     10605 Balboa Blvd., Suite 265
 2   Granada Hills, CA 91344
     818-907-5866 (FAX) 818-461-5959
 3   ATTORNEY FOR PLAINTIFF
 4                                UNITED STATES DISTRICT COURT
                             FOR THE CENTRAL DISTRICT OF CALIFORNIA
 5

 6   J & J SPORTS PRODUCTIONS, INC.,                  )
                                                      )
 7                  Plaintiff,      vs.               ) Case No.: 8:08-cv-0304-WDK-FMO
                                                      )
 8   Antonio Mendez, et al,                           )
                                                      ) RENEWAL OF JUDGMENT BY CLERK
 9                Defendant,                          )
                                                      )
10
     Based upon the application for renewal of the judgment of the original judgment, and pursuant
11
     to F.R.C.P. 69(a) and C.C.P. §683.110 through §683.320, and for good cause appearing
12
     therefore,
13
        Judgment in favor of Plaintiff, J & J Sports Productions, Inc., and against Defendant, Antonio
14
     Mendez, individually and dba El Chilango Restaurant #3, entered on November 13, 2008, be
15
     and the same is hereby renewed in the amounts as set forth below:
16
            Renewal of money judgment
17
                    a. Total judgment                           $     6,145.01
18
                    b. Costs after judgment                     $      00.00
19
                    c. Subtotal (add a and b)                   $     6,145.01
20
                    d. Credits                                  $      00.00
21
                    e. Subtotal (subtract d from c)             $    6,145.01
22
                    f.   Interest after judgment                $     762.19
23
                    g. Fee for filing renewal of application    $     00.00
24
                    h. Total renewed judgment (add e, f and g) $       6,907.20
25

26
     Dated: November 13, 2018                CLERK, by
27                                              Deputy

28     KIRY K. GRAY, CLERK OF COURT

                                                      - 1-

                                          Renewal of Judgment
